Citation Nr: 1228711	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-26 571	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the severance of service connection for Graves' disease, status post radioactive iodine therapy with residual hypothyroidism, was proper.

2.  Entitlement to service connection for Grave's disease, status post radioactive iodine therapy with residual hypothyroidism, based on a theory of aggravation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from February 1992 to June 1992 and from February 2003 to May 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1992 to June 1992 and from February 2003 to May 2004.

2.  On August 17, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
A. C. MACKENZIE 
Acting 	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


